Citation Nr: 0016185	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
status post sympathectomy, right, with residuals frostbite 
of the feet, during the period from July 5, 1995 through 
January 11, 1998.  

2. Entitlement to a current evaluation in excess of 10 
percent for the status post sympathectomy, right foot, 
residuals of frostbite.  

3. Entitlement to a current evaluation in excess of 10 
percent for the residuals of frostbite of the left foot.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from June 1965 to March 1968.  
He filed a claim for a compensable rating for residuals of 
frozen feet which was received by the RO on July 5, 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating action by the 
RO which denied a compensable rating for status post 
sympathectomy, right, with residuals of frostbite of the 
feet.  

The VA rating criteria for frozen feet were revised, 
effective January 12, 1998.  In a rating decision of December 
1998 the RO assigned 10 percent evaluation for residuals of 
frostbite of the feet, effective from July 5, 1995 through 
January 11, 1998.  This rating was based on the schedular 
criteria for rating the residuals of cold injuries 
(Diagnostic Code 7122) in effect prior to January 12, 1998.  
In the December 1998 rating decision, the RO also assigned a 
10 percent rating for status post sympathectomy, right foot, 
residuals of frostbite, effective from January 12, 1998, and 
a 10 percent rating for residuals of frostbite of the left 
foot, effective from January 12, 1998, each on the basis of 
the schedular criteria for rating the residuals of cold 
injuries effective on and after January 12, 1998.  

In his substantive appeal dated in January 1999 the veteran 
requested a hearing before a member of the Board at the RO.  
Since such hearings are not conducted at the Baltimore RO, 
the veteran was instead scheduled for an RO hearing before a 
hearing officer on March 24, 1999.  This occurred after he 
was notified of his right to a Board hearing in Washington, 
D.C. and responded that he would like to have an RO hearing.  
On March 15, 1999, the veteran canceled his request for a 
hearing before a hearing officer at the RO.  

The Board notes that it appears from the record that the 
veteran wishes to raise the issue of entitlement to an 
effective date earlier than July 5, 1995 for the assignment 
of a compensable rating for residuals of frostbite of the 
feet, based on records of VA treatment for this disability 
prior to that date.  This issue has not been developed and 
certified for appeal and is referred to the RO for all 
appropriate action.  Only the issues listed on the title page 
of this decision are before the Board at this time.  


FINDINGS OF FACT

1. From July 5, 1995 through January 11, 1998, the veteran's 
residuals of frozen feet were productive of no more than 
mild symptoms; there was evidence of tenderness (pain), 
but no evidence of persistent moderate swelling or 
redness.  

2. On its face, the new criteria for the evaluation of the 
veteran's residuals of frozen feet under Diagnostic Code 
7122, effective from January 12, 1998, is more favorable 
to the veteran.  

3. The veteran's residuals of frozen feet currently consist 
of cold sensitivity in each foot; disfigured, discolored 
and missing toenails on each foot; numbness in the toes of 
each foot; and X-ray findings of degenerative arthritis in 
both feet.  



CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
residuals of frozen feet from July 5, 1995 through to 
January 11, 1998 have not been met.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.104, Diagnostic 
Code 7122 (1997).  

2. The criteria for a 30 percent rating for status post 
sympathectomy, right foot, residuals of frostbite on and 
after January 12, 1998 have been met.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1999)  

3. The criteria for a 30 percent rating for residuals of 
frostbite of the left foot on and after January 12, 1998 
have been met.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 4.104, Diagnostic Code 7122 (1999)  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it finds that the veteran's claims for 
increased ratings for the residuals of cold injuries to both 
feet to be well grounded.  That is, the Board finds that 
these claims are plausible.  The Board is also satisfied that 
all relevant facts have been properly developed and no 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).  

I. Factual Basis  

Service medical records reveal that, beginning in January 
1966,the veteran was seen for the treatment of residuals of 
frostbite of both feet.  In early 1967 the veteran underwent 
a right flank sympathectomy.  In a rating action of December 
1971 service connection was granted for a status post 
sympathectomy, right, with residual neuro-vegitative 
impairment of the lower extremities after frostbite of the 
feet.  A 10 percent evaluation was assigned for this 
disability, effective June 28, 1971.  In a rating decision of 
October 1976 the evaluation for this disability was reduced 
to noncompensable, effective January 1, 1977.  

VA clinical records reflect occasional outpatient treatment 
in 1994 and 1995 for bilateral foot pain and a fungal 
infection of the feet.  

On VA vascular examination in August 1996, the veteran 
complained of numbness in all his toes from the tops of the 
toes all the way to the bases of his toes.  He also said that 
he had a burning sensation in the ball of his right foot if 
he stood too long.  The veteran also said that, upon exposure 
to cold, all his toes and both feet would become very 
painful.  He never had any frostbite sores or ulcerations, 
but he did have onychomycosis of the large toenails with 
discoloration of the right great toenail secondary to 
onychomycosis.  Evaluation revealed no gait disturbance due 
to his toes and feet.  Bilateral foot pulses were present and 
excellent.  There was no rubor on dependency or pallor on 
elevation of the feet.  Sensory evaluation revealed a loss of 
distinguishing between sharp and dull over the toes on all 
dimensions, but was otherwise normal up to the thighs.  There 
was no hypersensitivity and no evidence of paresthesia by 
subjective or objective accounts.  The diagnoses included 
history of bilateral frozen feet and possible relationship of 
decreased sensitivity to pinprick over the feet to the base 
of the toes.  

On VA vascular examination in October 1997, the veteran again 
complained of numbness of the toes of both feet.  It was 
noted that he had recently undergone the removal of the nails 
of his right great and second toes.  It was not clear whether 
the reason for the removal was a fungal infection.  
Evaluation revealed dressings on the right great and second 
toes.  The color, temperature, and general trophism of both 
lower extremities and feet were conserved and symmetric.  
Pulses were conserved and symmetric at all levels.  There 
were no significant deformities and range of motion in the 
ankles, feet, and toes was normal.  It was said that the 
examination was generally within normal limits.  

The veteran was also afforded a VA examination of his feet in 
October 1997.  At that time, a mild bunion deformity of both 
first metatarsophalangeal joints was reported.  There was no 
swelling, heat, erythema or tenderness in either foot noted.  
Temperature, vasculature, and color were normal.  Dorsalis 
pedis and posterior tibial pulses were full and equal.  No 
rubor on dependency was found and there was no pallor on 
elevation.  All digits had normal range of motion.  There 
were complaints of decreased pin sensation over the toes, 
both dorsally and along the plantar aspects.  Sensation was 
normal and motor function was normal.  There was no atrophy 
or significant callous formation.  X-rays of both feet showed 
mild degenerative changes relative to the veteran's age.  

During a June 1998 VA vascular examination the veteran said 
that he would get a burning sensation in the feet after 
standing for two hours.  He also complained of numbness of 
the toes and burning pain on the soles of both feet when he 
walked.  He said that his feet were very painful during cold 
weather.  There was no discoloration and he thought that his 
sweating in the feet was normal.  Examination revealed good 
pulses in the posterior tibial area.  Dorsal pedis pulses 
were not felt.  There was decreased vibratory sense and 
decreased deep tendon reflexes in the ankles.  Decreased pain 
and temperature testing in the toes was noted.  The change in 
sensitivity was at the metaphalangeal joints.  The diagnosis 
was continued pain on exposure to cold and on prolonged 
walking due to frostbite.  In addition, there were 
neuropathic changes with decreased deep tendon reflexes at 
the ankle level and decreased pain, touch, temperature, and 
vibratory sense in the toes.  

On further VA vascular examination in November 1998 it was 
noted that the nails of the right great toe and second toe 
had been removed due to a fungal infection and fungal 
infection of a nail of a left toe was also noted.  The dorsal 
pedal and posterior tibial pulses were decreased.  There was 
cyanosis under some of the toes.  It was reported that a July 
1998 Doppler flow study was interpreted to reveal a normal 
flow in the lower extremities.  It was noted, however, that 
the study was conducted at room temperature and, if the 
veteran was cold sensitive, he could have vasospasms at lower 
temperatures.  

II. Legal Analysis  

The Board notes that the VA schedule for rating residuals of 
cold injuries was revised effective January 12, 1998.  The 
United States Court of Veterans Appeals has held that, where 
the law and regulations change after a claim has been filed 
or reopened, but before the administrative or judicial 
appeals process has been completed, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  However, according to the precedent 
opinion of the VA General Counsel in VAOPGCPREC 3-2000 (April 
10, 2000), the effective date of a rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of the revision of the criteria, in this case, 
January 12, 1998.  

Under the criteria for evaluating the residuals of frozen 
feet under Diagnostic Code 7122 which were in effect prior to 
January 12, 1998, a 10 percent evaluation is assigned for 
mild symptoms such as chilblains.  A 30 percent evaluation is 
assigned for symptoms resulting in moderate swelling, 
tenderness, redness, etc.  

Under the criteria for evaluating the residuals of cold 
injuries under Diagnostic Code 7122 effective on, and 
subsequent to, January 12, 1998, a 10 percent evaluation is 
assigned for cold injury residuals in each foot if there is 
arthralgia or other pain, numbness or cold sensitivity.  A 20 
percent rating is assigned for cold injury residuals in each 
foot if there is arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A 30 percent rating is assigned 
for cold injury residuals in each foot if there is arthralgia 
or other pain, numbness, or cold sensitivity plus two of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis (osteoporosis, 
subarticular punched out lesions, or osteoarthritis).  

It is apparent on its face that the schedular criteria of 
Diagnostic Code 7122 for the evaluation of frozen feet 
residuals in effect on and subsequent to January 12, 1998 are 
more favorable to the veteran than the criteria of Diagnostic 
Code 7122 which were in effect prior to that date.  The 
revised criteria provide for separate evaluations for the 
residuals of cold injuries to each foot, whereas the criteria 
in effect prior to January 12, 1998 assign only one rating 
for the residuals from cold injuries to both feet.  In 
effect, the revised criteria allow, in most instances, the 
doubling of the evaluation assigned for the veteran's service 
connected foot disabilities.  

The medical evidence of record does not reveal that the 
veteran's residuals of frozen feet produced persistent 
moderate swelling or redness from July 5, 1995 through 
January 11, 1998.  There was bilateral foot pain, which 
equates to tenderness, but the other symptoms required for 
the 30 percent rating under the old rating criteria were not 
present.  Accordingly a rating in excess of 10 percent for 
residuals of frozen feet during the above period must be 
denied.  

Several VA examinations conducted between August 1996 and 
November 1998 indicated that the veteran has cold sensitivity 
in the feet as a residual of his service incurred cold 
injury.  The veteran also has nail changes due to fungal 
infection of his toes and he has consistently complained of 
loss of sensation in all of his toes.  Moreover, an X-ray 
performed during an October 1997 VA examination indicated 
that he has degenerative arthritic changes in both of his 
feet.  Under the revised criteria of Diagnostic Code 7122 
noted above, a 30 percent rating for each foot is warranted 
if there is cold sensitivity and any two of the three 
symptoms noted in the preceding two sentences.  Since that is 
the case, a current 30 percent rating is warranted for the 
residuals of cold injury to the veteran's right foot and a 30 
percent rating is also warranted for the residuals of cold 
injury to the veteran's left foot.  

ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post sympathectomy, right, with residuals of frostbite 
of the feet, during the period from July 5, 1995 through 
January 11, 1998 is denied.  

Entitlement to a current evaluation of 30 percent for 
residuals of frostbite of the right foot is granted, 
effective January 12, 1998, subject to the law and 
regulations governing the payment of monetary benefits.  

Entitlement to a current evaluation of 30 percent for the 
residuals of frostbite of the 

left foot is granted, effective January 12, 1998, subject to 
the law and regulations governing the payment of monetary 
benefits.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

